 
 
Exhibit 10.3


 
DUE ON DEMAND PROMISSORY NOTE


 

 Amount of Note:   $380,000.00  Date:  October 22, 2010

 
For value received, the undersigned, EcoBlu Products, Inc. (the "Borrower"), at
909 West Vista Way, Vista, CA  92083, promises to pay to the order of  Steve
Conboy (the "Lender"), at 2330 Spruce Street, Carlsbad, CA, 92008 , (or at such
other place as the Lender may designate in writing) the sum of $380,000.00 with
interest from October 22, 2010 on the unpaid principal at 9% interest per
annum.  The unpaid principal and accrued interest shall be payable in full on
any future date on which the Lender demands repayment (the "Due Date").  Unpaid
principal after the Due Date shall accrue interest at 18% per annum.
 
All payments on this Note shall be paid in the legal currency of the United
States and applied first in payment of accrued interest and any remainder in
payment of principal.  This Note may be prepaid (in whole or in part) prior to
the Due Date with no prepayment penalty.
 
If any of the following events of default occur, this Note and any other
obligations of the Borrower to the Lender, shall become due immediately, without
demand or notice: 1) the failure of the Borrower to pay the principal and any
accrued interest in full on or before the Due Date; 2)  the death of the
Borrower or Lender; 3) the filing of bankruptcy proceedings involving the
Borrower as a debtor; 4) the application for the appointment of a receiver for
the Borrower; 5) the making of a general assignment for the benefit of the
Borrower's creditors; 6)  the insolvency of the Borrower; or 7) a
misrepresentation by the Borrower to the Lender for the purpose of obtaining or
extending credit.


If any payment obligation under this Note is not paid when due, the Borrower
shall be obligated to pay all costs of collection, including reasonable attorney
fees, whether or not a lawsuit is commenced as part of the collection
process.  The Borrower waives presentment for payment, protest, and notice of
protest and nonpayment of this Note.


No renewal or extension of this Note, delay in enforcing any right of the Lender
under this Note, or assignment by the Lender of this Note shall affect the
liability or the obligations of the Borrower.  All rights of the Lender under
this Note are cumulative and may be exercised concurrently or consecutively at
the Lender's option.


This Note shall be construed in accordance with the laws of the State of
California.  If any one or more of the provisions of this Note are determined to
be unenforceable in whole or in part for any reason, the remaining provisions
shall remain fully operative.


 
Signed this 22nd day of October, 2010, at Vista, CA.


Borrower:
EcoBlu Products, Inc.




/s/ Steve Conboy                                                    
By:  Steve Conboy, President
 


 






























































 
- 2 -





